 



Exhibit 10.15

OUTSIDE DIRECTORS’ COMPENSATION

Each outside director of CVB Financial Corporation will receive the following
compensation on an annual basis for their services as a director as of March 9,
2005:

         
Chairman of the Board
  $ 124,200  
 
       
All other outside directors
  $ 43,464  

These amounts are paid in equal monthly installments. In addition, the directors
are eligible to participate in the health plan of the Company and the Company
pays a portion of that benefit comparable to the other employees of the Company.

There is no additional compensation for the directors should they serve on a
committee or chair a committee.

 